Citation Nr: 1209580	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  10-38 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.  

2.  The propriety of the discontinuance of a total disability rating for compensation purposes based upon individual unemployability (TDIU).

3.  The propriety of the reduction from a 30 percent evaluation to a noncompensable evaluation for irregular heartbeat due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active military service from September 1988 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) from December 2008 and July 2009 rating decisions of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file. 

The issues of entitlement to an initial increased rating for PTSD, currently rated as 30 percent disabling, and the propriety of the reduction from a 30 percent evaluation to a noncompensable evaluation for irregular heartbeat due to an undiagnosed illness are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record was not clear and convincing that the Veteran was actually employable at the time his TDIU was terminated.





CONCLUSION OF LAW

The termination of the Veteran's TDIU was not warranted.   38 C.F.R. §§ 3.105(e) 3.343, 4.16 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), as amended, and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In light of the Board's favorable decision in restoring a TDIU, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Here, the Veteran argues that the RO's decision to terminate his TDIU entitlement was inappropriate.  By way of history, the Veteran initially inferred a claim for TDIU during a VA examination in October 2001 and formally filed a claim for TDIU in July 2002.  In an April 2003 rating decision, the RO granted entitlement to TDIU effective October 10, 2001.  At that time, the Veteran was service connected for the following disabilities: musculoskeletal arthralgia, fatigue, headache/head pressure with visual distortion, sleep disturbance, ad irritable bowel symptoms as due to undiagnosed illness rated analogous to fibromyalgia, evaluated as 40 percent disabling; irregular heartbeat due to undiagnosed illness, evaluated as 30 percent disabling; syncope/blackouts due to undiagnosed illness, evaluated as 10 percent disabling; and residuals of a right knee injury with recurrent giving out, evaluated as 10 percent disabling.  His combined evaluation for compensation was 70 percent.  

In a June 2008 rating decision, the RO proposed to reduce the disability rating for irregular heartbeat due to undiagnosed illness from 30 percent disabling to noncompensable.  As a result, in the same rating decision, the RO proposed to discontinue entitlement to TDIU because the Veteran was no longer considered totally disabled due to service-connected disabilities.  Specifically, the RO noted that the Veteran's combined evaluation for compensation would be reduced to 50 percent, thus not meeting the requirements for individual employability.  The RO also noted that there was "no evidence allowing individual unemployability due to such factors as education or work experience."   

In a December 2008 rating decision, the RO reduced the disability rating for irregular heartbeat due to undiagnosed illness and discontinued entitlement to a TDIU, both effective March 1, 2009.  The TDIU termination was based on the fact that the Veteran no longer met the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) as a result of the rating reduction for irregular heartbeat due to undiagnosed illness.  Furthermore, there was "no evidence allowing individual unemployability due to such factors as age, education, or work experience."

Eventually, in a July 2009 rating decision, the RO granted entitlement to service connection for PTSD and assigned a 30 percent evaluation effective January 22, 2009.  This brought the Veteran's combined evaluation for compensation back up to 70 percent.  However, in a August 2010 statement of the case, the RO determined that the evidence of record did not show that the Veteran's service-connected disabilities would preclude him from obtaining employment, despite meeting the minimal schedular disability criteria for TDIU.  

Where a reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In reducing a rating of 100 percent service-connected disability based on individual unemployability, the provisions of 3.105(e) are for application, but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.  When in such a case the veteran is undergoing vocational rehabilitation, education, or training, the rating will not be reduced by reason thereof unless there is received evidence of marked improvement or recovery in physical or mental conditions or of employment progress, income earned, and prospects of economic rehabilitation, which demonstrated affirmatively the veteran's capacity to pursue the vocation or occupation for which the training is intended to qualify him or her, or unless the physical or mental demands of the course are obviously incompatible with total disability.  38 C.F.R. § 3.343(c)(1).

If a veteran with a TDIU begins to engage in a substantially gainful occupation during the period beginning after January 1, 1985, the veteran's rating may not be reduced solely on the basis of having secured and followed such substantially gainful occupation unless the veteran maintains the occupation for a period of 12 consecutive months.  38 C.F.R. § 3.343(c)(2).

The circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by regulations promulgated by VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

Where VA has reduced a veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and the Court will set it aside as not in accordance with the law.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, supra at 595.

As an initial matter, although the Veteran no longer met the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) at the time of the December 2008 decision, a TDIU is still warranted in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).   

In order to terminate a TDIU, actual employability must be established by clear and convincing evidence.  38 C.F.R. § 3.343(c)(1).  However, the Veteran's TDIU was terminated because there was insufficient evidence that his service-connected disabilities precluded gainful employment.  In essence, the standard for termination of a TDIU was reversed.  Instead of requiring clear and convincing evidence before implementing the termination, it required that the current evidence prove his current entitlement.

It is clear from the evidence of record at the time of the December 2008 rating decision that there was not clear and convincing evidence that the Veteran was actually employable at that time, nor was there evidence of marked improvement or recovery in physical or mental conditions or of employment progress, income earned, and prospects of economic rehabilitation.  To the contrary, in correspondence dated in October 2003, the Veteran's treating physician at the VA Persian Gulf Clinic opined that his ability to be gainfully employed was very limited due to his constellation of symptoms and their severity.  A VA examination report dated in November 2007 indicated that he was not employed due to his service-connected disabilities and that he last worked four years ago.

There is no evidence that the Veteran was employed or employable at any time prior to the December 2008 rating decision.  Subsequent to the December 2008 rating decision, a May 2009 VA PTSD examination report indicated that the Veteran was not employed at present but worked on his father's farm raising cattle.  The May 2009 VA PTSD examination report further indicated that the Veteran was enrolled in a Physical Therapy/Dietician program through VA Vocational Rehabilitation and Employment and that he was looking forward to school.  However, in an affidavit submitted at the time of the Veteran's July 2011 Travel Board hearing, his father indicated that he prohibited the Veteran from working on his farm years ago because his service-connected disabilities rendered the work too dangerous for him.  In addition, the Veteran submitted a June 2011 correspondence from the RO explaining that the Vocational Rehabilitation and Employment services he requested were denied after the RO determined that he could not succeed in a program of training or education or get a job in an occupation that matched his skills, talents, and interests.  

Although this evidence was obtained following the December 2008 rating decision and the Board emphasizes that it is not addressing whether the Veteran is currently entitled to a TDIU, the fact remains that there was not clear and convincing evidence at time of the December 2008 rating decision that the Veteran was actually employable.  The above cited court cases make clear that a TDIU termination cannot be justified on the basis of evidence obtained after the fact.  In the absence of evidence of actual employability at the time of the termination, termination of his TDIU was improper.

The termination of the Veteran's TDIU was not in accordance with applicable laws and regulations.  The termination was void ab initio, and the TDIU is restored.  


ORDER

The termination of a TDIU was improper and the TDIU is restored, effective March 1, 2009; the appeal is granted. 


REMAND

The Veteran also seeks entitlement to an initial disability rating in excess of 30 percent for his service-connected PTSD.  Unfortunately, after a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim of entitlement to an increased initial rating for PTSD.

The Veteran was afforded his most recent VA psychiatric examination in May 2009.  Since that time, however, the evidence of record suggests that his PTSD symptoms have worsened.  Specifically, the May 2009 VA examination report indicated that the Veteran did not experience panic attacks; however, at the time of his July 2011 Board videoconference hearing, he testified that he suffered from panic attacks once or twice per week.  Moreover, the May 2009 VA examination report indicated that the Veteran did not experience any delusions or hallucinations; however, at the time of his July 2011 Board videoconference hearing, he and his spouse testified that he experienced visual hallucinations at night until recently.  VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  Therefore, the Board finds that a new VA psychiatric examination is warranted in order to determine the Veteran's current level of disability.

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to an initial rating in excess of 30 percent for PTSD must be remanded for a new VA examination.

As this issue is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  The Board notes that the most recent VA treatment records associated with the claims file are dated in August 2010.  

In addition, the Veteran is service-connected for an irregular heartbeat due to an undiagnosed illness.  In June 2008, the RO proposed to reduce the Veteran's evaluation of this disorder from 30 percent to noncompensable.  This proposed reduction was implemented in a December 2008 rating decision.  The Veteran filed a notice of disagreement in September 2009.  The Veteran submitted a VA Form 9 in September 2010 on which he indicated that he agreed with the irregular heartbeat rating reduction but sought to appeal other issues.  The Veteran also indicated on the September 2010 VA Form 9 his desire to testify at a Board videoconference hearing with respect to the issues on appeal.  However, in a subsequent VA Form 9 submitted in October 2010, the Veteran indicated that he wanted to appeal the propriety of his irregular heartbeat reduction as well.  This October 2010 VA Form 9 also indicated that the Veteran wanted to testify at a Board videoconference hearing with respect to the issues on appeal.  

The Veteran was afforded a Board videoconference hearing in July 2011.  However, testimony was only taken with respect to the issues of entitlement to an initial increased rating in excess of 30 percent for PTSD and the propriety of the discontinuance of a TDIU.  Significantly, the issue of the propriety of the reduction from a 30 percent evaluation to a noncompensable evaluation for irregular heartbeat due to an undiagnosed illness was not indicated to be before the Board at the time of the videoconference hearing.  

Thus, in order to afford the Veteran an opportunity to testify at a Board hearing as requested, this case will be returned to the RO in order to schedule the Veteran for a Board videoconference hearing with respect to the propriety of the reduction from a 30 percent evaluation to a noncompensable evaluation for irregular heartbeat due to an undiagnosed illness.  If the Veteran wishes to instead withdraw this issue from appellate status, he should do so in writing before a hearing is scheduled.  

Accordingly, the case is REMANDED for the following action:


1.  The RO should obtain and associate with the claims file copies of any outstanding VA treatment records dated from August 2010 to the present from the Indianapolis Vet Center in Indianapolis, Indiana.

2.  After completion of the above, the RO should schedule the Veteran for a VA examination in order to ascertain the current severity of his PTSD.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated tests should be completed.  

All psychiatric pathology associated with the PTSD diagnosis should be noted in the examination report and the examiner should assign a Global Assessment of Functioning (GAF) score commensurate with the level of impairment objectively demonstrated.  In addition, the examiner should express an opinion as to the impact, if any, of the Veteran's PTSD on his ability to work, irrespective of his age and any nonservice-connected conditions.  A complete rationale for all opinions and statements provided should be given.

3.  The Veteran should be scheduled for a Board videoconference hearing to be held at the RO with respect to the propriety of the reduction from a 30 percent evaluation to a noncompensable evaluation for irregular heartbeat due to an undiagnosed illness.  The RO should coordinate with the Veteran and his representative for a date that is mutually convenient.  The Veteran and his representative should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b), and a copy of the notice should be included in the claims file.
4.  Thereafter, the RO should readjudicate the claim of entitlement to an initial rating in excess of 30 percent for PTSD.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.  

With respect to the issue of the propriety of the reduction from a 30 percent evaluation to a noncompensable evaluation for irregular heartbeat due to an undiagnosed illness, the case should be returned to the Board for appellate review after the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


